ON APPLICATION FOR REHEARING
MOUTON, J.
In our original opinion (127 So. 475) we referred to Mequet v. Algiers Mfg. Co., 147 La. 364, 84 So. 904, where the court said- that:
“The driver of an automotive vehicle on a public street must, at points provided for ^ the passage of pedestrians, exercise a high degree of care to avoid accidents, etc.”
In Duffy v. Hickey, 151 La. 274, 91 So. 733, the court said:
“It was an automobile driver’s duty, when he approached a street crossing where people were constantly crossing, to have the automobile under full control, so that it could be stopped quickly in event of emergency, etc.”
“At such points,” the court said in Mequet v. Algiers Mfg. Co., 147 La. 364, 84 So. 904, 905, the pedestrians “have the right to assume that the operators of such machines would observe that high degree of care imposed by the circumstances.”
*268“We do not mean by this,” says the court, “that he is to be excused for failing to use his own senses to avoid being injured; but the greater duty and care rests upon those who use these dangerous agencies carrying such great possibilities of harm.”
We did not say anywhere in our opinion that the plaintiff, in this case, could have relied altogether on this assumption of safety in going over the footway or passage on which she was injured, but we referred to the decisions above cited to show the exacting care which the law imposed upon Kemp, the driver of the car, as he approached that crossing.
In our original opinion we referred to the testimony of witnesses, and the physical facts of the case which, we said, unquestionably established the fact that Kemp was, when he approached the crossing, traveling .at a rate of speed of not less than 25 miles an hour, and we therefore affirmed the finding of the district judge on that point.
It was shown that over five hundred children attended the school near where the accident occurred, and that one-third of that number, and also the general public, used that crossing every day. It was used to such an extent that a policeman had been asked to be placed at that crossing. Thomas street, that is crossed by it, is shown to be the main thoroughfare of Hammond. The accident, the record shows, happened at about the opening hour of that school, and in referring to the foregoing facts, we said:
“A dangerous situation existed there, imposing unusual care and caution on drivers of cars, autos, or trucks at the intersection of Thomas and Orange streets.”
Then referring to Kemp, the driver of the truck, we said:
“Charles Kemp, the driver of the truck, passed that spot in his delivery wagon which he operated for defendant, many times every day, had besides been a pupil at that school, and was perfectly familiar with the conditions which existed there at the opening hour of school, and knew that a large number of children congregated in its vicinity and with others used the foot-way across Thomas street where his truck collided with Miss Norwood, plaintiff in this case, and one of his former teachers, at that institution.”
The care and prudence required of the driver of an automotive vehicle necessarily increases when he is driving over a crossing or footway which he knows is being constantly used'by pedestrians, and where he can expect an emergency at any moment; particularly is it so where, as in this case, a large number of children, including their teachers, and the general public, may be going over the crossing at the opening hour of a public school, situated near the main thoroughfare of a town or city.
No doubt that counsel for defendant realized that Kemp was required, under the circumstances, to exercise more than usual vigilance when he approached the footway on which plaintiff was injured. In reference to the position in which Kemp was placed at that time, counsel says that there was then a bus on the south side of Thomas street from which school children were getting out, presumably to go to the school building, and that Kemp had his eyes riveted to the bus for fear that some child or children might, with childish impulse, run in front of the truck, and be injured or killed. He says, by every law, human and divine, he was under the obligation of looking out for the safety of these children. But as we said in our original opinion, what about the duty that devolved on Kemp in regard to the little children, teachers, and others who Kemp knew used *269this footway every morning in large numbers to reach the school? It was proper, we said, for Kemp to look towards the bus in the interest of the children that were getting down, but that neither law nor reason demanded that he should have his eyes fastened or riveted to that particular spot. He was unquestionably equally bound, under the circumstances, as we see it, to look to his left also, and ahead of him where he had an open view, before going over the crossing and footway. If Kemp had been driving in an open street where no such conditions existed, his speed of 25 miles or over could not of itself have been considered as wanton or excessive, but driving at that rate, at such a time, and such a place with which he was perfectly familiar, was, we find, to have been at an excessive and reckless speed.
This brings us to the application of the doctrine of last clear chance which was applied by us in the determination of this case.
Counsel for defendant has referred us to the general rule of the last clear chance doctrine which requires the person injured to prove, in order to recover, that defendant “after seeing the danger could by the exercise of ordinary care, have avoided the injury.” This is the accepted rule in most all jurisdictions. Cyc. vol. 29, pp. 530, 531.
In referring to this generally adopted rule, Cyc. says:
‘‘But in some other jurisdictions it.is extended to cases where defendant might have discovered the peril by the exercise of reasonable care or has neglected the most ordinary caution in failing to do so.”
The latter part of that rule, above quoted, was practically adopted in this state in Tyer v. Gulf, C. & S. F. Ry. Co., 143 La. 178, 78 So. 438, where the court, after stating the generally accepted rule herein-above cited, added the following:
“If defendant did not see the danger, it must appear that plaintiff has clearly shown that defendant might by the exercise of ordinary care have seen the danger in time to avoid the injury.”
In our original opinion, we said that the rule of the last clear chance had been stat-ted with more amplitude in Tyer v. Gulf, C. & S. F. Ry. Co., 143 La. 178, 78 So. 438, than in the other decisions on the subject, and we then applied the amplifying part of that rule, so recognized in Tyer v. Gulf, C. & S. F. Ry. Co., 143 La. 178, 78 So. 438, in the solution of the issues in this case.
It was clearly shown that Kemp was traveling at not less than 25 miles an hour, although the speed limit of the town of Hammond was fixed by ordinance at 15 miles. It therefore appears that not only was Kemp violating the speed limit of Hammond, but was for the reasons hereinabove given driving at a wanton and excessive speed due to the conditions existing there particularly at that time. It is therefore clearly shown by plaintiff that Kemp was not then “exercising ordinary care.” If he had been exercising ordinary care, at the time, he would have been driving at a reasonable rate of speed, and, we think, would undoubtedly have seen Miss Norwood in time 'to avoid the collision. The proof is, and not contradicted, that an auto going at 15 miles an hour can be stopped within a distance of 15 or 18 feet. If Kemp had been traveling at that speed, which would have been within the rule of ordinary care, and as it is shown that he applied his brakes with all the force at his command,’ and at a distance of not less than 20 feet from the footway Miss Norwood was crossing, it is manifest that the truck would have come to a standstill before *270reaching her, instead of picking her up,- as it did, and carrying her more than 20 feet from the footway where traces of blood on the pavement indicated where she had fallen.
' We found that under the application of the amplifying part of the doctrine of the last-clear chance recognized in 143' La.-178, defendant was responsible in damages for •the reckless act of Kemp, his employee.- If we are not correct in thus applying that ■rule, though Kemp had been going at 40 or 50 miles an hour, he could, under the defense made herein, say: When I first saw Miss Norwood she was 20 feet from me, I immediately applied' my brakes, did all in my power to stop the truck, but could hot possibly do so, and my employer is therefore not liable in damages. If such is the doctrine of the last clear chance, it can well be dispensed with, as a party could not be held liable, under cases of this character, even when he happened to be the victim of the grossest negligence.
We have written an unpardonably long opinion on the application for a rehearing. We were forced to do so because counsel for applicant has evidently, as appears from his brief, misunderstood the purport of our original opinion. The blame is that of this writer, who obviously for lack of precision and clearness- of language has failed to convey his meaning to learned counsel for defendant. We trust, however, that in this second effort our ruling has been clearly set out so that counsel may have no trouble in pointing out any errors on our part, if we have fallen into any, and obtain any relief to which his client may be entitled.
For the foregoing reasons, and those expressed in our original opinion, the rehearing applied for is denied.